DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/12/2022 has been entered. Claims 1-15 are pending in the application. 
Applicant's amendments to claims 3,5 and 14 have overcome the claim objections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments, see page 10 of the remarks, with respect to the amended limitation “the adaptive adjustment a non-uniform amplitude and/or phase excitation of each element of the plurality of elements;” to independent claim(s) 1 and 12 are moot based on the new grounds of rejection as necessitated by amendment. Similarly, Applicant’s arguments, see pages 11-12 of the remarks, with respect to the limitation, “... command the ESA to adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements to manipulate 1) a far field radiation pattern and 2) at least one side lobe associated with the ESA” in independent claim(s) 1 and 12 are moot based on the new grounds of rejection as necessitated by amendment.
Applicant’s arguments, see page 11 of the remarks, with respect to the limitation, “determine a location relative to the aircraft of the at least one ground clutter return based on the identification” in independent claims 1 and 12 have been fully considered but they are not persuasive. Sishtla discloses in Col. 5, lines 46-54, “In one exemplary embodiment, a radar antenna, such as weather radar antenna 104, can sweep across the atmosphere and analyze null response 323 to determine weather hazards. As part of the characteristics of null response 323, power is reduced to a minimum at a location in the middle of the first and second portions of the radar return data. As discussed above, null response 323 preferably has a much narrower bandwidth, allowing for separation of ground clutter and weather conditions, among other responses.” Sishtla is therefore determining a location when Sishtla recites, “power is reduced to a minimum at a location in the middle of the first and second portions of the radar return data” where the location in the middle of the first and second portions of the radar return data is “a location relative to the aircraft”. Furthermore, this location is based on the identified characteristics of the null response 323. Therefore, the Examiner respectfully disagrees with the Applicant and asserts that Sishtla is clearly disclosing this feature under the broadest reasonable interpretation of the claim limitation, “determine a location relative to the aircraft of the at least one ground clutter return based on the identification”. 

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 recites the limitation, “…and command the ESA to adaptively adjust based on one of the the historically successful tapers.”. The word “the” is duplicated in this limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,4,5,11,12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Vacanti (US 20180259641 A1).

Regarding claim 1, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
A system for discriminating a ground clutter return from a weather return (Col. 1, lines 6-8, “The present disclosure relates generally to the field of weather radar. The present disclosure relates more specifically to the field of ground clutter rejection in weather radar.”), comprising: 
a weather radar onboard an aircraft (Fig. 2 displays radar system, 102, onboard an aircraft), the weather radar including an electronically scanned array (ESA) antenna (Col. 4, lines 1-2, “Alternatively, radar antenna 104 can be an electronically steered antenna array.”), the weather radar configured for reception of a weather radar data (Col. 4, lines 7-9, “System 102 can utilize a variety of algorithms for detecting windshear and other hazards using the weather radar return data associate with null response 323.”), the ESA having a plurality of elements (Col. 4, lines 1-4, “Alternatively, radar antenna 104 can be an electronically steered antenna array. In such an embodiment, antenna 104 can include two receivers or can receive encoded signals (e.g., a top coded output and a bottom coded output).”); 
a weather communication interface (Fig. 1, element 20, “display”) configured for receiving the weather radar data and configuring the weather radar data for recognition by an operator of the aircraft (Col. 5, lines 58-62, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis, such as in windshear or other hazard detection.”)
a controller operatively coupled with each of the ESA and the weather radar (Col. 2, lines 2-4, “The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”; therefore, a controller is implicit as the antennas are directed based on the weather data); 
a tangible, non-transitory memory configured to communicate with the controller (Col. 12, lines 53-61, “By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store a desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.”), the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller (Col. 12, lines 53-61, “By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store a desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.”), cause the controller to: 
receive the weather radar data (Col. 2, lines 1-4, “The weather radar system also includes a processor coupled to the receive circuit and receiving the radar return data. The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”); 
identify at least one ground clutter return within the received weather radar data (“Transmitter/receiver circuit 302 may be configured to receive radar returns received by weather radar antenna 104 and is also coupled to processor 303.”) based on at least one characteristic of the weather radar data associated with the at least one ground clutter return (Col. 5, lines 46-48, “In one exemplary embodiment, a radar antenna, such as weather radar antenna 104, can sweep across the atmosphere and analyze null response 323 to determine weather hazards.”); 
determine a location relative to the aircraft of the at least one ground clutter return based on the identification (Col. 5, lines 49-54, “As part of the characteristics of null response 323, power is reduced to a minimum at a location in the middle of the first and second portions of the radar return data. As discussed above, null response 323 preferably has a much narrower bandwidth, allowing for separation of ground clutter and weather conditions, among other responses.”); 
command the ESA to adaptively adjust (Col. 2, lines 1-4, “The weather radar system also includes a processor coupled to the receive circuit and receiving the radar return data. The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”) (Col. 3, lines 44-48, “In one preferred embodiment, 70 dB of clutter rejection can be achieved by steering a null 327 in response 323 towards the ground clutter in radar time so that the null effectively rejects ground clutter. Null 327 can be formed using a split aperture antenna technique in one embodiment.”), the adaptive adjustment maintains a signal to noise ratio (SNR) sensitivity of the weather radar to receive at least one weather return (Col. 4, lines 48-53, “Estimates from vertical or partially vertical scans can be phased and combined to produce null 327 in one embodiment. By rejecting the ground clutter in antenna angle space, the loss in signal-to-noise ratio due to notch filtering can be advantageously minimized in one embodiment.”), 

receive the at least one weather return (Col. 4, lines 5-9, “System 102 preferably achieves filtering while retaining windshear return data for the performance of gradient assessments. System 102 can utilize a variety of algorithms for detecting windshear and other hazards using the weather radar return data associate with null response 323.”); and 
display the at least one weather return to the operator of the aircraft (Col. 5, lines 58-62, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis, such as in windshear or other hazard detection.”).

Vacanti discloses, 
	command the ESA to adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements (Paragraph 0033, “FMCW radar device may adjust azimuth beamwidth and gain by digitally turning off elements at the edge of the transmit array. In some examples, turning off elements may also require adjusting the amplitude taper across the array under software control. In some examples, amplitude taper may be provided by a variable gain amplifier (VGA) in each column of the transmit array.”) to manipulate  1) a far field radiation pattern and 2) at least one side lobe associated with the ESA (Paragraph 0089, “In some examples, each row is uniformly illuminated and produces first sidelobes, which may be compensated initially, such as by applying the Taylor Taper to the transmit array for low sidelobe illumination. Each receive row may be amplitude weighted to achieve any desired elevation beamwidth greater than the lowest possible beamwidth by applying appropriate complex weights to the row outputs. This may provide a guard channel to reject elevation sidelobes and reject ground clutter detected in these sidelobes.”),
the adaptive adjustment a non-uniform amplitude and/or phase excitations of each element of the plurality of elements (Paragraph 0089, “In some examples, each row is uniformly illuminated and produces first sidelobes, which may be compensated initially, such as by applying the Taylor Taper to the transmit array for low sidelobe illumination. Each receive row may be amplitude weighted to achieve any desired elevation beamwidth greater than the lowest possible beamwidth by applying appropriate complex weights to the row outputs. This may provide a guard channel to reject elevation sidelobes and reject ground clutter detected in these sidelobes.”, where a Taylor taper is a non-uniform illumination of antenna elements where the illumination amplitude decreases gradually from the center to the edge of the antenna array (Taylor taper/Taylor illumination is well-known in the art)); 

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Vacanti to incorporate the features of: 
command the ESA to adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements to manipulate  1) a far field radiation pattern and 2) at least one side lobe associated with the ESA,
the adaptive adjustment a non-uniform amplitude and/or phase excitations of each element of the plurality of elements. 
	Both Sishtla and Vacanti are considered analogous arts as they both disclose the use of an electronically steered antenna in weather radar applications to provide side-lobe suppression in the radar return data. Sishtla is very similar to the instant application as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. Sishtla discloses in Col. 4, lines 1-2, “Alternatively, radar antenna 104 can be an electronically steered antenna array.” Therefore, the antenna disclosed by Sishtla includes multiple antenna array elements which can be electronically steered. However, Sishtla fails to specifically disclose the features of: 
command the ESA to adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements to manipulate  1) a far field radiation pattern and 2) at least one side lobe associated with the ESA,
the adaptive adjustment a non-uniform amplitude and/or phase excitations of each element of the plurality of elements. 
These features are disclosed by Vacanti. Vacanti discloses the use of a Taylor illumination pattern (initially) to reduce side lobes in the radar return data. It is very well-known in the art that a Taylor taper (Taylor illumination) is provided when each of the antenna elements of an antenna array are gradually (i.e. non-uniformly) amplitude-adjusted to reduce the power distribution at the edges of the antenna array. Amplitude-weighting provides the adaptive adjustment to the amplitude of the antenna array to provide the Taylor illumination. As mentioned by Vacanti this illumination pattern provides a guard channel to reject elevation sidelobes and reject ground clutter detected in these sidelobes. Therefore, this Taylor illumination pattern manipulates the far-field radiation pattern (i.e. by rejecting ground clutter detected in these side lobes) as well as the sidelobes associated with the antenna array. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of Sishtla with Vacanti to incorporate the features mentioned above. The incorporation of such feature would provide side-lobe suppression and reduced noise clutter in the radar return data, thus, leading to a more efficient weather radar. 

Regarding claim 2, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the aircraft further comprises one of a manned aircraft (Col. 5, lines 58-61, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis”) and an unmanned aircraft system (UAS).

Regarding claim 4, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the operator of the aircraft further comprises one of: a pilot onboard the aircraft (Col. 5, lines 58-61, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis”), a mission processor onboard the aircraft configured to fly the aircraft via an autopilot, and a remote pilot of the aircraft.

Regarding claim 5, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the at least one characteristic of the weather radar data associated with the at least one ground clutter return further comprises a radar return of greater strength than a surrounding radar return over a sequence of azimuths (Col. 3, lines 23-30, “An electronic and/or mechanical steering mechanism can be used to steer antenna 104 according to azimuth angles and tilt angles. In a preferred embodiment, system 102 is capable of detecting low-lying windshear in the presence of strong or very strong ground clutter. System 102 advantageously utilizes a null response 323 associated with weather radar returns to reduce ground clutter.”).

Regarding claim 11, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein display the at least one weather return to the operator of the aircraft further comprises one of: a display on a flight deck weather display (Col. 3, lines 3-5, “Referring to FIG. 1, an illustration of an aircraft control center or cockpit 10 is shown, according to one exemplary embodiment. Aircraft control center 10 includes flight displays 20.”), a transmission to a mission processor onboard the aircraft (Col. 3, lines 12-14, “In FIG. 2, the front of an aircraft is shown with aircraft control center 10 and nose 100, according to an exemplary embodiment.”), and a transmission to an autonomous flight control computer onboard the aircraft (Col. 8, lines 58-62, “The initialization of system 102 may be triggered by pilot request or the aircraft may automatically generate the initialization of the system. Once the system is initialized, weather radar system 102 scans an area and generates a first radar return data and a second radar return data (step 604).”).

Regarding claim 12, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 15, the same cited section and rationale as corresponding system claim 11 is applied.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Vacanti (US 20180259641 A1) further in view of Lewis (US 20060176217 A1). 

Regarding claim 3, the combination of Sishtla and Vacanti discloses [Note: what the combination of Sishtla and Vacanti fails to specifically disclose is strike-through] 
The system for discriminating a ground clutter return from a weather return of claim 1, 

Lewis discloses, 
wherein the controller is further configured to select from a list of precomputed historically successful tapers stored within the memory (Paragraph 0043, “Tapers for use in certain, expected operational conditions may be pre-determined to have even and closely spaced far field null locations in regions where grating lobe formation is expected and where grating lobe suppression will be desired. A digital library of expected operational conditions and respective families of tapers with desirable grating lobe suppression characteristics may be stored in memory of a controller.”) and command the ESA to adaptively adjust based on one of the the historically successful tapers (Paragraph 0046, “The adjustment may be made whenever grating lobe suppression is required. For example, when ESA beam positions are near array broadside, low loss tapers may be selected where grating lobe suppression concerns may be minimized. The beam displacement may not be beyond the grating lobe limit and the antenna may be used without applying lower sidelobe dissimilar tapers. As scan angles are increased, and off-frequency grating lobes increase, subarray tapers may be adjusted to place nulls at undesirable grating lobe locations. The beam displacement or frequency difference may be beyond the grating lobe limit and dissimilar sidelobe tapers may be applied.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Sishtla and Vacanti with Lewis to incorporate the features of: 
wherein the controller is further configured to select from a list of precomputed historically successful tapers stored within the memory and command the ESA to adaptively adjust based on one of the the historically successful tapers. 
	Sishtla and Vacanti and Lewis are considered analogous arts as they all disclose the use of an electronically steered antenna in radar applications to provide side-lobe suppression in the radar return data. Sishtla is very similar to the instant application as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. Sishtla discloses in Col. 4, lines 1-2, “Alternatively, radar antenna 104 can be an electronically steered antenna array.” Therefore, the antenna disclosed by Sishtla includes multiple antenna array elements which can be electronically steered. However, Sishtla fails to specifically disclose the features of: 
wherein the controller is further configured to select from a list of precomputed historically successful tapers stored within the memory and command the ESA to adaptively adjust based on one of the the historically successful tapers. 
These features are disclosed by Lewis. Lewis discloses the use of a digital library with expected operation conditions and respective families of tapers with desirable grating lobe suppression characteristics for those operating conditions. Lewis further discloses the feature of applying these tapers to the antenna system based on the desired side-lobe suppression for the operating conditions. This means that historically successful tapers for certain operating conditions are saved in memory and applied to the system to achieve desired side-lobe suppression. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Sishtla and Vacanti with Lewis to incorporate the features mentioned above. The incorporation of such feature would provide a reduction of noise clutter in radar return data and lead to a more efficient radar system. 

Claim(s) 6,7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Vacanti (US 20180259641 A1) further in view of Pozgay (US 20120119952 A1).

Regarding claim 6, the combination of Sishtla and Vacanti discloses [Note: what the combination of Sishtla and Vacanti fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, 

Pozgay discloses, 
a non-uniform amplitude excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA (Paragraph 0035, “In general, high sidelobes are produced by abrupt discontinuities, for example, as occur at the edges of the array. Accordingly, as discussed above, one technique for reducing sidelobes is to taper the illumination distribution of the AESA to gradually decrease in magnitude from the center of the array outwards to the edges of the array.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla and Vacanti with Pozgay to incorporate the features of:
a non-uniform amplitude excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. 
Sishtla and Vacanti and Pozgay are considered analogous arts as they all disclose an electrically scanned antenna in radar applications to suppress noise in radar return data. Sishtla is especially similar to the claimed invention as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. However, the combination of Sishtla and Vacanti fail to specifically disclose the feature of: a non-uniform amplitude excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. This feature has is disclosed by Pozgay. Pozgay also discloses the common use of a Taylor illumination pattern for an electronically steered antenna to reduce noise is radar return data. Additionally, Pozgay discloses the feature of an antenna illumination pattern to be stronger in the center of the antenna array than the edge of the array. This is very well-known in the art and is especially well-known when producing antenna arrays with Taylor illumination patterns. By creating a non-uniform amplitude excitation of each element where the excitations is stronger in the center of the antenna array than the edge, side-lobe suppression is achieved. This allows for a more controlled beam with more accurate radar return data with a reduction in clutter.  

Regarding claim 7, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, 

Pozgay discloses, 
a non-uniform phase excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA (Paragraph 0035, “In general, high sidelobes are produced by abrupt discontinuities, for example, as occur at the edges of the array. Accordingly, as discussed above, one technique for reducing sidelobes is to taper the illumination distribution of the AESA to gradually decrease in magnitude from the center of the array outwards to the edges of the array.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla and Vacanti with Pozgay to incorporate the features of:
a non-uniform phase excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. 
Sishtla and Vacanti and Pozgay are considered analogous arts as they all disclose an electrically scanned antenna in radar applications to suppress noise in radar return data. Sishtla is especially similar to the claimed invention as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. However, the combination of Sishtla and Vacanti fail to specifically disclose the feature of: a non-uniform phase excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. This feature has been disclosed by Pozgay. Pozgay also discloses the common use of a Taylor illumination pattern for an electronically steered antenna to reduce noise is radar return data. Additionally, Pozgay discloses the feature of an antenna illumination pattern to be stronger in the center of the antenna array than the edge of the array. This is very well-known in the art and is especially well-known when producing antenna arrays with Taylor illumination patterns. By creating a non-uniform amplitude excitation of each element where the excitations is stronger in the center of the antenna array than the edge, side-lobe suppression is achieved. This allows for a more controlled beam with more accurate radar return data with a reduction in clutter.  

Regarding claim 13, the same cited section and rationale as corresponding system claim 6 is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Vacanti (US 20180259641 A1) further in view of Wasiewicz (US 20040196172 A1). 

Regarding claim 8, the combination of Sishtla and Vacanti discloses [Note: what the combination of Sishtla and Vacanti fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, 

Wasiewicz discloses, 
wherein adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements further comprises(see Fig 2; Paragraph 0023, “The sidelobes of this sum beam (34a and 34b of FIG. 2) are very low by design, approximately 30 dB, and are the result of a Taylor weight amplitude taper applied across the array face by the array's RF feed network.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla and Vacanti with Pozgay to incorporate the features of:
wherein adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements further comprises an adjustment between a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA. 
Sishtla and Vacanti and Wasiewicz are considered analogous arts as they all disclose an electrically scanned antenna in radar applications to suppress noise in radar return data. Sishtla is especially similar to the claimed invention as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. However, the combination of Sishtla and Vacanti fail to specifically disclose the feature of: wherein adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements further comprises an adjustment between a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA. This feature is disclosed by Wasiewicz. Wasiewicz also discloses the common use of Taylor weighting to electronically steer antenna to reduce noise is radar return data. Additionally, Wasiewicz discloses the feature of the Taylor weighting to provide a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA (see Fig. 2). By adjusting the excitation of the amplitude between a zero adjustment to about a 32dB adjustment across the antenna elements, a narrower beam width is established and suppression of side lobes (noise) is achieved. 

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Vacanti (US 20180259641 A1) further in view of Yamaguchi (US 6336033 B1). 

Regarding claim 9, the combination of Sishtla and Vacanti discloses [Note: what the combination of Sishtla and Vacanti fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, 

Yamaguchi discloses, 
wherein the at least one side lobe (Fig. 1 depicts side lobes) is at least one of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA (Fig. 1 depict a side lobe radiating vertically below a main lobe), a side lobe radiating horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA (Fig. 1 also depicts side lobes radiating omnidirectionally from the main lobe).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Sishtla and Vacanti with Yamaguchi to incorporate the features of: wherein the at least one side lobe is at least one of: wherein the at least one side lobe is at least one of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA.  Sishtla and Vacanti and Yamaguchi are considered analogous arts as they all disclose an electrically scanned antenna in radar applications to suppress noise in radar return data. All are considered analogous arts as they all disclose adaptive antenna array designs to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. However, the combination of Sishtla and Vacanti fail to specifically disclose the feature of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA. This feature has been disclosed by Yamaguchi. By manipulating the side lobe positions and sensitivities a more optimized use of power is achieved by creating a beam radiation pattern in a specified direction with specified sensitivity to achieve more accurate results. 

Regarding claim 10, the combination of Sishtla and Vacanti and Yamaguchi discloses [Note: what Sishtla and Vacanti fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 9, 

Yamaguchi discloses, 
wherein manipulate the side lobe oriented along the vertical plane (“FIG. 9 is a conceptual diagram showing the relationship between the subarray directional pattern and the combined directional pattern in the case where side lobes of the subarray are suppressed in FIG. 8.”, where the vertical plane is relative) further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe (FIG. 9 depicts the ESA sensitivity increased in the area vertically below the main lobe (i.e. right of the main lobe) while decreasing the ESA sensitivity in the area vertically above the main lobe (i.e. to the left of the main lobe).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Sishtla and Vacanti with Yamaguchi to incorporate the features of: wherein manipulate the side lobe oriented along the vertical plane further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe.  Sishtla and Vacanti and Yamaguchi are considered analogous arts as they all disclose an electrically scanned antenna in radar applications to suppress noise in radar return data. All are considered analogous arts as they all disclose adaptive antenna array designs to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses most of the features of claim 1. Vacanti is also very similar to the instant application as it discloses the use of an electronically steered antenna on a weather radar to provide a Taylor taper illumination pattern for the antenna elements to reduce clutter in the radar data. However, the combination of Sishtla and Vacanti fail to specifically disclose the feature of: wherein manipulate the side lobe oriented along the vertical plane further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe. This feature has been disclosed by Yamaguchi. By manipulating the side lobe positions and sensitivities a more optimized use of power is achieved by creating a beam radiation pattern in a specified direction with specified sensitivity to achieve more accurate results. 

Regarding claim 14, the same cited section and rationale as corresponding system claim 9 is applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648